Citation Nr: 0603320	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California
 
 
THE ISSUES
 
1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) for the period from January 22, 2002?
 
2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).
 
 
REPRESENTATION
 
Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
 
ATTORNEY FOR THE BOARD
 
Thomas H. O'Shay, Counsel
 
 
INTRODUCTION
 
The veteran had active military service from April 1944 to 
May 1946, and from June 1948 to January 1953.
 
A January 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California 
denied service connection for PTSD, and entitlement to a 
TDIU.  The veteran appealed that rating decision to the Board 
of Veterans' Appeals (Board).  He testified before the 
undersigned at a hearing held in July 2004.  In February 
2005, the Board remanded the case to the RO for further 
development.
 
In October 2005, and while the case was in remand status, VA 
issued a rating decision granting service connection for 
PTSD, and assigning a 50 percent evaluation therefor, 
effective January 22, 2002.
 
The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005). 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.
 
 
REMAND
 
As noted in the Introduction, service connection for PTSD was 
granted in an October 2005 rating decision.  That portion of 
the veteran's appeal is therefore no longer before the Board.  
See generally, Grantham v. Brown, 114 F.3d 1156 (1997).
 
The record shows, however, that in a December 2005 statement 
addressed to and received at the AMC, the veteran's 
representative argued that the appellant was entitled to a 
rating in excess of 50 percent for PTSD, and requested that 
the Board re-examine the evaluation assigned by the RO and 
grant an evaluation of at least 70 percent for the disorder.
 
The Board finds that the December 2005 statement clearly 
constitutes a notice of disagreement (NOD) with respect to 
the October 2005 rating decision, to the extent that the 
decision assigned no more than a 50 percent evaluation for 
PTSD.  See Gallegos v. Principi, 283 F.3d 1309 (2002).  
Unfortunately, the case was transferred to the Board before a 
statement of the case in response to the referenced NOD could 
be issued.  Therefore, although the Board does not have 
jurisdiction to address the merits of the claim, it must be 
remanded for further development by the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board may address this 
issue on the merits if, and only if, the appellant perfects 
an appeal to this issue.
 
With respect to the claim for a TDIU, the record reflects 
that the veteran has not been afforded a VA examination 
addressing whether he is unable to obtain or maintain 
substantially gainful employment.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in the case 
of a claim for a total rating based on individual 
unemployability, the duty to assist requires VA to obtain an 
examination which includes an opinion on what effect the 
veteran's service-connected disabilities have on his ability 
to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  
The Board consequently will remand that issue for further 
examination.
 
The Board notes that while the veteran reports a history of 
treatment since January 2000 for PTSD at the San Bernardino, 
California Vet Center, records from that facility are not on 
file.  On remand, the RO should undertake additional efforts 
to obtain records from the above Vet Center, as they are 
potentially relevant to the claim for a TDIU.
 
The Board acknowledges that in an April 2002 statement, the 
veteran reported that he began receiving disability benefits 
from the Social Security Administration (SSA) in 1989.  The 
veteran in this case is now 85 years old.  Hence, under 42 
U.S.C. § 402, his SSA disability award was automatically 
converted to "old age" benefits when he turned 65.  In 
light of that fact, and the fact that the Social Security's 
Document Retention Schedule requires the destruction of any 
disability records when a beneficiary turns 72, there is no 
duty to secure any records from that agency.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.
 
Accordingly, this case is REMANDED to the RO for the 
following actions:
 
1.  The RO should issue a statement of 
the case to the veteran addressing what 
evaluation is warranted for PTSD from 
January 22, 2002.  The veteran must be 
notified of the need to file a timely 
substantive appeal with respect to the 
October 2005 rating decision in order to 
preserve his right to have his appeal 
reviewed by the Board.  If the veteran 
submits a timely substantive appeal, the 
RO should undertake any other indicated 
development.  If, and only if, a timely 
substantive appeal is submitted, the 
issue should be certified for appellate 
review.  
 
2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to specifically include 
the San Bernardino, California Vet 
Center, who may possess additional 
records pertinent to the claim on appeal.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the 
veteran, to include from the San 
Bernardino, California Vet Center, which 
have not been secured previously.  In any 
event, the RO must attempt to obtain any 
medical records pertaining to care of the 
veteran for PTSD, hearing loss, right 
otitis media, and tinnitus from the Loma 
Linda, California VA Medical Center, and 
from the Sun City, California Community 
Based Outpatient Clinic dating since 
March 2005 which have yet to be added to 
the claims folder.  Duplicative records 
should not be added.
 
3.  If the RO is unsuccessful in 
obtaining any private medical records 
identified, it should inform the veteran 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  If any government 
records are not available the RO must 
prepare a written memorandum explaining 
why further efforts to secure the missing 
government records would be futile. 
 
4.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination by a physician with 
appropriate expertise to determine the 
impact of the appellant's service-
connected PTSD on his employability.  All 
indicated studies must be performed, and 
all findings should be reported in 
detail.  In accordance with the latest 
AMIE worksheets for psychiatric disorders 
the examiner is to provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any PTSD.  With 
respect to each identified psychiatric 
symptom the examiner must indicate 
whether such symptom is due to PTSD.  To 
the extent possible, the examiner must 
attempt to distinguish the manifestations 
of the veteran's PTSD from any other 
disorder, to include alcohol abuse.  If 
such a distinction cannot be made without 
engaging in speculation the examiner 
should so state.  The examiner must 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the veteran's service-
connected PTSD, to include whether PTSD 
alone renders the veteran unemployable, 
and a global assessment of functioning 
score with an explanation of the 
significance of the score assigned.  
 
The rationale for all opinions expressed 
should be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.
 
5.  The RO should also schedule the 
veteran for a VA ear, nose, and throat 
medical examination by a physician with 
appropriate expertise to determine the 
impact of the appellant's service-
connected bilateral hearing loss, right 
otitis media, and tinnitus on his 
employability.  All indicated studies 
must be performed, and all findings must 
be reported in detail.  In accordance 
with the latest AMIE worksheets for 
hearing loss, otitis media, and tinnitus, 
the examiner is to provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of the bilateral 
hearing loss, right otitis media, and 
tinnitus.  The examiner must opine 
whether the veteran's service-connected 
bilateral hearing loss, right otitis 
media, and tinnitus render him unable to 
secure or follow a substantially gainful 
occupation.  
 
The rationale for all opinions expressed 
should be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.
 
6.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.
 
7.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case and provide the appellant and 
his representative an opportunity to 
respond.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  
 
After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 
 
 
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

 
 
 
 

